Appeal by defendant (1) from a judgment of the Supreme Court, Kings County, rendered January 11, 1974, convicting him of criminal possession of a dangerous drug in the fourth degree, criminal possession of a dangerous drug in the sixth degree (four counts) and criminally possessing a hypodermic instrument, upon a jury verdict, and imposing sentence, and (2) (by permission) from an order of the same court, entered November 19, 1974, which, after a hearing, denied his application to vacate the judgment. Judgment and order affirmed. No opinion. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.